DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 8/25/21, Applicant, on 11/12/21, amended claims 1, 2, 8, 9, 11, 15, 16 and 18, cancelled claims 3, 10, and 17, and added new claims 21-23. Claims 1, 2, 4-9, 11-16, and 18-23 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1, 2, 4-9, 11-16, and 18-23 are withdrawn in light of Applicant’s amendments and explanations
The 35 USC 103 rejections of claims 1, 2, 4-9, 11-16, and 18-23 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1, 2, 4-9, 11-16, and 18-23 are allowable. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
…
determine a price schedule for an item by, for each item: 
receiving an electronic communication over a network from a computing device of a retailer; determining a probability of a return of the item; 
determining a cost of processing the return of the item; 
determining an average time to return the item; 
parsing the electronic communication to input a set of prices for the item, an inventory quantity for the item, a per-segment demand model for the item, and an objective function that is a function of the per-segment demand model and maximizes revenue based at least on the probability of the return of the item, the average time to return the item and the cost of processing the return, the objective function determining how a price change of the item affects the probability of the return of the item; 
…
based at least on the aggregated inventory, determining a markdown portion of the price schedule for the item that maximizes the objective function, wherein the markdown portion assigns a series of prices selected from the set of prices for respective time periods during a clearance season for the item; and 
combining the promotion portion and the markdown portion to create a price schedule for the item, the price schedule decreasing the probability of the return of the item.
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art 
The closest prior art of record is described as follows:
Kannan et al. (U.S. Patent Application Publication Number 2017/0200180) - The abstract provides for the following: Systems, methods, and other embodiments associated with generating a price schedule are described. An inventory quantity for the item is allocated amongst a plurality of customer segments based on a predicted contribution of each customer segment to the objective function. For each customer segment, based on a quantity of inventory allocated to the customer segment, a promotion portion of the price schedule is determined that maximizes the objective function. Remaining inventory allocated to the plurality of customer segments at the end of the regular season is aggregated. Based on the aggregated inventory, a markdown portion of the price schedule for the item is determined that maximizes the objective function. The promotion portion and the markdown portion are combined to create a price schedule for the item. In one embodiment, a price schedule may be generated that includes promotions on top of markdown prices during the clearance season.
Bergerson et al. (U.S. Patent Application Publication Number 2014/0214492) - The abstract provides for the following: The present invention relates to systems and methods for price point analysis which identifies dynamic root dimensional causes and enables identification of opportunities. Price point analysis includes analyzing transactions to generate a data set of transactions, identifying a primary waterfall cause of the data set, and lastly generating a discrete root dimensional cause classification by setting the primary waterfall cause as a dependent variable and all other dimensions as 
Mehta et al. (U.S. Patent Number 7979299) - The abstract provides for the following: The invention provides methods and apparatus for optimizing markdown scheduling that group multiple retail sites into bins (or buckets) for purposes of scheduling markdown pricing on an item (or group of related items) sold by those sites. The groupings can be based, for example, on a metric that is a function of the current inventory of the item (or items) and its expected sales at each site. A markdown schedule is generated for the combined grouping of stores in each bucket, rather than for the individual stores that make up that bucket, thereby speeding price optimization determination. A report of those schedules can be used, for example, by pricing managers or other personnel to set prices at the sites. Alternatively, or in an addition, the schedules can be used in conjunction with an inventory control system to set prices for the items and/or on RFID or other electronic shelf displays.
Juan Li et al. “Managing Inventories in Multi-echelon On-line Retail Fulfillment System with Different Response Lead Time Demands.” The abstract provides for the following: When designing and operating an order fulfillment system for an on-line retailer, many factors must be taken into account. In this paper, we study a multi-echelon on-line fulfillment system with different response lead time demands. We present a delayed allocation system, which is called the primary warehouse system (PWS). In this system, inventories to satisfy different response lead time demands are managed 
David Myr et al. (Great Britain Patent Publication Number GB 2407184 A) - The abstract provides for the following: A system for determining the best (preferably in terms of generating the largest profit, but could be largest revenue) price and marketing campaign for a given product or group of interrelated products, using a statistical model to perform data mining on historical sales volume data, taking into account such influences as: competitors actions, advertising/promotional activity and time based effects such as holidays and weather and weekly shopping patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 
/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624